Case 20-10343-LSS_ Doc 3690 Filed 05/12/21 Page 1 of 24 q =

Clam PamMbu-

Justice ~ Lauri Se ber 5 erste ED

DSA_bonkrvptcy Case 2021 MAY 12 AM 9: 19
= ino Shree . US BANKRUPTCY COUR?

DISTRICT OF DELAWARF

ies ton OE \88o\

InrecardS to the Sexual abvse Case , ts pean Wed > ot

ematrenal brea dds , Sucida\ Anus , might mares Gnd

blaming musel€ a5 to cohy this L005 Wappeniag to me
the Don al Nat 40 auay Im Cerertly in levantarse
rmothing Seems td helo me eel rroormal TL torned To -
free} Las and aleakcl +o mumb the Paine
pe Kht eber day Lowy mu sell Yam Awe Wichumn

TL ts0S Ghose d Loy try, Scoot leader Lor year

Ond Ian Sore Wew ONC ick Ung QS Loe\l bot ae
Caw only Spent Cnc M2 TT GoW noe@veyr aex boc lL Lat
We Yoo! oroay rom me r204H5 TM Adkins All Vinds
of medwatwns and Seern Atlerent boufos YT hove —
RISB Mood disoeder Ss, Socal behoows Problems
Onliete, Gnt. Sora) dissrders and behavior. am Seeing
Recpsh and Contiloes tm in Grd oot of the noth Cech]
hea thg Cave Center {vr Pet chpvession and phwohts of
Aurhks my Sp. 1 feel ar money Cant Fix or fopaiy

my Sti] but “000 Bb isab Aad, enough ta hele tic
all the years of Suerm Sexual Lite Y ginslet a? Ta

ask the Coot for a larga ambunt of Maney (ke 440.490
fir Suffercns and da mages:

Hank yy

 

 
Case 20-10343-LSS Doc 3690 Filed 05/12/21 Page 2 of 2

 

 
